Citation Nr: 0819357	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for a left 
foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that rating decision, in 
relevant part, the RO granted service connection for a left 
foot disorder and assigned a noncompensable rating.

In February 2007, this case was remanded for additional 
evidentiary development.  The case has been returned for 
appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left foot disorder is productive of no more 
than mild impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left foot 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes 5276, 5284 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The veteran seeks a compensable evaluation for her left foot 
disorder.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59.

The veteran's disability is currently rated under Diagnostic 
Code 5284, 38 C.F.R. § 4.71a, which pertains to foot 
injuries, other.  Under Diagnostic Code 5284, a moderate 
disability warrants a 10 percent rating, a moderately severe 
disability warrants a 20 percent rating, and a severe 
disability warrants a 30 percent rating.  A 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

It is also noted that pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

Regarding scars, a superficial scar that is painful on 
examination receives a 10 percent rating under 38 C.F.R. § 
4.118, DC 7804.  Note (1) indicates that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) indicates that a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54; 38 C.F.R. § 4.7.

Analysis

Historically, in this case the veteran was noted during 
service to have a painful fifth digit diagnosed as a 
hammertoe, surgery was performed in May 2001.  During this 
surgery, the surgeon resected the prominent head of the 
proximal phalanx.  On a periodic examination, performed while 
in the Navy in August 2001, the veteran's feet and lower 
extremities were found to be normal.  The veteran denied 
having or ever having foot trouble.  The veteran also 
reported a past history of bunions in a March 2003 Separation 
Report of Medical History, but the Separation Report of 
Medical Examination indicates the veteran's feet and lower 
extremities were normal.  An April 2003 service treatment 
record discussing the veteran's physical condition does not 
reference any disability.

On VA examination in June 2003, the examiner, after 
discussing the history of the veteran's injury, noted that 
the veteran "has no particular difficulty with the toe."  
The examiner noted that there was some question of slight 
limitation of motion but no significant pain.  The examiner 
noted that the veteran "is unaware of any disability as it 
relates to the condition of the foot and/or toe." (emphasis 
added)  The veteran was able to walk on her tiptoes without 
difficulty.  Examination of the foot revealed a well-healed, 
non-tender, 2 centimeter surgical scar on the lateral aspect 
of the left fifth toe, apparently crossing the proximal 
interphalangeal joint.  The veteran demonstrated at least 70 
degrees of passive extension of the metatarsophalangeal joint 
bilaterally and passive flexion of 10 degrees bilaterally.  
The examiner concluded that the veteran was status post 
ostectomy of the left fifth toe.  There was no indication of 
any obvious significant residuals with no indication of 
disability or functional impairment.  An X-ray was 
unremarkable.  

VA medical records dated from 2003 through 2004 note 
treatment for multiple disorders, except for the veteran's 
left foot disorder.  

On VA examination in September 2007, the veteran was noted to 
have "minimal flattening of the longitudinal arches (grade 1 
pes planus) with pronation of the foot more pronounced on the 
right than on the left.  The veteran was noted to have a 1.5 
centimeter surgical scar on the lateral aspect of the 
proximal phalanx of the left fifth toe.  The scar was not 
tender, the veteran indicated that it was numb to the touch.  
The veteran indicated that when wearing an enclosed toe shoe, 
the toe becomes somewhat painful.  The veteran then removes 
her shoe temporarily, which alleviates the pain.  The 
examiner noted that the veteran "is able to perform her 
usual work activities."  The examiner noted that the veteran 
had normal and relatively supple movement of the metacarpal, 
phalangeal, proximal interphalangeal, and distal 
interphalangeal joints of the toe.  No significant prominence 
of the proximal phalanx at the level of the proximal 
interphalangeal joint is noted.  The examiner noted that she 
had very strong dorsalis pedis pulses bilaterally.  There was 
no indication of hammertoe development of the toes of the 
left forefoot.  The veteran was found to have rather definite 
and somewhat significant tenderness to pressure between the 
third and fourth metatarsal heads of the forefoot.  This area 
of tenderness corresponds to the area of pain that she 
describes.  There was no indication of diminished sensation 
involving the adjacent borders of the third and fourth toes.  
There was no soft tissue edema of the foot, nor was there any 
muscle weakness or any form of joint instability of the foot.  
The veteran had very minimal, grade 1, flat foot, with 
basically normal weightbearing distribution of the feet.  
When standing erect, the veteran's Achilles tendons were 
aligned normally.  X-rays taken of the veteran's feet 
indicate the absence of the lateral corner of the distal end 
of the proximal phalanx of the left fifth toe.  There is no 
indication of any arthritic change involving the proximal 
interphalangeal joint or other articulations of the toe.  

The examiner determined that the veteran had pain in her left 
forefoot with fairly marked tenderness to the third and 
fourth metatarsal heads.  The examiner noted that this could 
be indicative of an atypical Morton's neuroma and requested 
an MRI, which was negative regarding any neuroma.  The 
examiner determined that the veteran had a "slight" 
disability related to this problem with functional impairment 
related to activities involving prolonged standing, any 
attempt at running or jumping, or wearing tight fitting 
shoes.  

Based on the examiners' June 2003 and September 2007 reports, 
the Board finds that the veteran's disability is not 
"moderate," "moderately severe," or "severe," and thus 
does not warrant a compensable rating under Diagnostic Code 
5284.

The June 2003 examiner indicated that the veteran did not 
have a disability or functional impairment.  The September 
2007 examiner, consistently throughout his report, used words 
such as "slight" or "minimal."  While the veteran has been 
noted to report pain in her left foot, the examiner has not 
indicated that it is of such severity as to warrant a 
compensable rating.  As discussed above, the examiner noted 
that the veteran's disability did not affect her work 
activities.  The Board notes that "[t]he percentage ratings 
represent as far as can be practically be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  See 38 C.F.R. § 4.1  Further, the examiners' 
finding are supported by the other evidence of record, in 
that although the veteran receives treatment for various 
different conditions at VA, she does not receive treatment 
for her left foot.  This lack of treatment is consistent with 
the examiner's finding that the veteran's left foot condition 
is slight.   

The Board has also considered a rating under other applicable 
Diagnostic Codes, including, in particular, Diagnostic Code 
5276, which is applicable to flatfoot, acquired.  An 
increased rating is unwarranted under this diagnostic code as 
well.  The veteran's condition has only been shown to be 
mild.  The preponderance of the evidence does not indicate 
that the veteran's flatfoot is moderate, with the weight-
bearing line over or medial to her great toe, nor does the 
evidence indicate that the veteran has inward bowing of the 
tendo Achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  In fact, as discussed above, the 
examiner noted that the veteran had basically normal 
weightbearing distribution of the feet, with normal alignment 
of the Achilles tendons.  The evidence does not show that the 
veteran's flatfoot is severe, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  The evidence does not show 
that the veteran's flatfoot is pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Thus, a rating under Diagnostic Code 
5276 is not warranted.

The Board has also considered whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  In this regard, the assignment 
of a higher rating is not supported by the competent and 
credible medical evidence.  The VA examination reports did 
now show any impairment causing a loss of motion due to pain 
which would warrant an increased rating under DeLuca.  

Finally, the Board notes that the veteran has a scar from the 
surgery performed on her left foot during service.  The 
September 2007 examiner noted that the scar was not tender, 
in fact the veteran indicated that it was numb.  To warrant a 
10 percent rating, the scar must be tender; thus, a rating 
under Diagnostic Code 7804, pertaining to superficial scars, 
is not warranted.  None of the other diagnostic codes 
applicable to scars are applicable, in that the veteran's 
scar is not disfiguring of the head, face, or neck, the scar 
is not deep nor does it cause limited motion, it is not 
greater than 144 square inches, and the scar is not unstable.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  

The Board has considered whether the veteran is entitled to 
"staged" ratings for her disorder as prescribed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since service connection has been in effect has the 
disability been more disabling than as currently rated.

The evidence also does not reflect that the veteran's left 
foot disorder injury has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  On VA 
examination in September 2007, the veteran was noted to be 
employed.  An assignment for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2007) is not warranted.

In this case, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
an initial compensable rating for her left foot disorder.   
Although the Board has considered the benefit of the doubt 
rule, it is not for application, and the claim is denied.  
See Gilbert.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in June 2003, prior to the initial 
adjudication of the veteran's claim in August 2003.  An 
additional letter was sent in March 2007.  The veteran's 
claim has been readjudicated multiple times, in particular, 
in a November 2007 Supplemental Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The VCAA 
letters notified the veteran of her and of VA's 
responsibilities regarding obtaining records.  The March 2007 
letter informed the veteran that she should submit any 
evidence in her possession that pertains to her claim.  The 
November 2007 letter also informed the veteran of the 
information required by Dingess, and the veteran has not been 
prejudiced.  See Prickett.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

It is noted that in Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  This increased rating claim is such an appeal.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-1; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with 
the above reasoning, Vazquez-Flores does not apply to this 
initial rating claim as the notice obligation was satisfied 
in June 2003 and March 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
treatment records and VA treatment records. 

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
The veteran was provided with VA examinations regarding her 
claim in June 2003 September 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to an initial compensable rating for the 
veteran's left foot disorder is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


